Mr. Presiding Justice Ramsay delivered the opinion of the court. Newton M. Baird, the sheriff of Coles county, was cited to appear in the Circuit Court of Montgomery county and show cause, if any he have, why he should not be adjudged guilty of contempt of court and punished therefor. Baird appeared and filed his affidavit and that of one Ira Powell, in his defense. Affidavits were also filed by the defendant in error and upon a hearing Baird was adjudged guilty of contempt for not having promptly served an attachment writ upon a witness in said Coles county and fined $50. Baird prosecuted a writ of error. Plaintiff in error, by his affidavit, denied specifically all the material facts and circumstances which, in the information filed, were alleged to constitute the contempt. This proceeding is criminal in character, not remedial. In proceedings for criminal contempt, except in those cases where the contempt is committed in the presence of the court, if the contemnor’s answer is sufficient to acquit, he must be discharged. Oster v. People, 192 Ill. 478; Loven v. People, 158 Ill. 159-167. The same question was before this court in the case of Longenbook v. The People, 130 Ill. App. 320. The holding there announced is decisive of this case. The judgment is reversed and the cause remanded. Reversed and remanded.